DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 01 September 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,635,835 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or make obvious the claimed data tokenization scheme wherein data is transmitted and received between devices such that the data is tokenized/detokenized using token tables. The scheme includes the ability to synchronize token tables updates between the devices by communicating generated seed values to the devices which allow each device to generated an updated token table based on their initial token table, the seed value, and a shuffle algorithm. 

Sato does not specify that the anonym tables are updated. Gandhi discloses periodically updating anonymous identifiers in a mapped index (Gandhi: Col. 6, line 62 – Col. 7, line 3). Sato and Gandhi does not disclose or make obvious the updating of the tables based on the initial table, a seed value communicated to each of the synchronized devices, and a shuffle algorithm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Rozenberg, U.S. Patent No. 8,978,152, is a published patent in the application family.
Rozenberg, U.S. Patent No. 9,514,334, is a published patent in the application family.
Rozenberg, U.S. Patent No. 9,785,797, is a published patent in the application family.
Rozenberg, U.S. Patent No. 10,089,493, is a published patent in the application family.
Rozenberg, U.S. Patent No. 10,635,835, is a published patent in the application family.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805.  The examiner can normally be reached on M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN E LANIER/Primary Examiner, Art Unit 2437